     Case 1:17-cr-00140-NONE-SKO Document 29 Filed 10/17/18 Page 1 of 2


1

2

3

4

5                             IN THE UNITED STATES DISTRICT COURT
6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8      UNITED STATES OF AMERICA,                        Case No.: 1:17-CR-00140-001 LJO
9                            Plaintiff,                 ORDER ASSIGNING DEFENDANT
                                                        PRO PER STATUS
10           v.
11     JACOB BLANCO,
12                           Defendant.
13

14
             Defendant Jacob Blanco has requested to be relieved of appointed counsel and to
15
      represent himself in propria persona. The court has granted that request. Therefore it is hereby
16
      ORDERED that:
17
             1. The Clerk of the Court shall enter a substitution of attorney reflecting appointment as
18

19    attorney of record effective October 15, 2018:

20                   JACOB BLANCO
21                   Booking number # 1721518
22
                     JID # 7083223
23
                     Fresno County Jail
24
                     P.O. Box 872
25

26                   Fresno, CA 93721

27           2. A copy of this order shall be served on Fresno County Jail.

28    ///
     Case 1:17-cr-00140-NONE-SKO Document 29 Filed 10/17/18 Page 2 of 2


1             3. The defendant shall be granted law library access at the Fresno County Jail in
2
      preparation for trial.
3
              4. Jury trial is CONFIRMED for February 26, 2019 at 8:30am.
4

5

6
      IT IS SO ORDERED.

7         Dated:     October 16, 2018                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
